Citation Nr: 1826716	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-27 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine (neck) disability.

2.  Entitlement to service connection for a thoracic spine (back) disability.

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD) based upon military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to September 2005.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  He appeared for a video conference hearing in January 2018.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim of entitlement to service connection for a back disability, remand is required to secure an adequate VA examination and opinion.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent a VA back examination in February 2013.  The examiner diagnosed mild degenerative change in the thoracic spine, but did not provide a nexus opinion regarding any relationship between that diagnosis and service.  A remand is necessary to obtain an opinion.  The Board further recommends that the examiner address the cervical spine, given that additional evidence has been added to claims file since the February 2013 neck examination.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's psychiatric claim, he is claiming an acquired psychiatric disorder to include depression and PTSD based upon MST.  In his lay statements and testimony, the Veteran has reported an in-service sexual assault in May 2001 while stationed at Fort Stewart, Georgia.  The Veteran has not been afforded an examination related to these contentions.  After considering the Veteran's statements and testimony, the Board finds that a VA medical examination is warranted.  Id.  

Finally, remand is required to comply with the duty to assist.  VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, it does not appear that the Veteran has been provided adequate VCAA notice for the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter on the issues on appeal.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his back and neck disabilities.  The claims file should be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back and neck disabilities are due to injury that was incurred in, or is otherwise related, to active duty service.

The examiner must specifically address the October 2001 service treatment record noting injury to the Veteran's neck, but also consider the Veteran's testimony regarding onset of the injury to the neck and back and continuity of symptoms.

A rationale must be provided for any opinion given.

3.  Schedule the Veteran for a VA psychiatric evaluation to determine the nature and etiology of any psychiatric condition present.  The examiner must thoroughly review the record and interview the Veteran regarding the claimed in-service sexual assault.  The examiner should perform all necessary tests and address the following:

a) The examiner should identify all acquired psychiatric disorders present.

b) If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should provide an opinion as to the stressors supporting the diagnosis.

Specifically, the examiner should opine as to whether there is sufficient evidence of behavior changes, including substance abuse and depressive behavior, in response to the claimed in-service sexual assault, which would provide the necessary credible supporting evidence of the occurrence.

c) The examiner should state whether any other psychiatric disability shown during the current appeal period is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his reported in-service assault.

The examiner must provide a rationale for any opinion provided.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

4.  Thereafter, readjudicate the claims considering the additional evidence obtained.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period should then be allowed for a response before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

